SEE, Justice.
The only matters properly before this Court on appeal are those that address Willadean Walden’s fraudulent-suppression claim (case no. 1021518). Walden, however, makes no argument on appeal related to her fraudulent-suppression claim. Walden does raise and argue in her appeal several issues that were properly raised and considered for review in her petition for the writ of certiorari, which this Court has today denied. Ex parte Walden (No. 1021373, April 16, 2004), — So.2d - (Ala.2004)(table). The issues presented by Hugh Smith in his cross-appeal are properly raised and argued; however, the trial court did not err in its disposition of those issues. For these reasons, we affirm the judgment of the trial court in both Walden’s appeal (case no. 1021518) and Hugh Smith’s cross-appeal (case no. 1021526).
1021518 — AFFIRMED.
1021526 — AFFIRMED.
HOUSTON, BROWN, HARWOOD, and STUART, JJ., concur.